Citation Nr: 0705257	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-29 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  In addition to the above claims, the veteran 
initially appealed the denial of entitlement to a total 
rating based on individual unemployability.  At his personal 
hearing before the Board in August 2006, he withdrew his 
appeal of that issue.  Therefore, the only issues presented 
for appellate consideration are as set forth on the title 
page of this decision.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have disabilities of either ankle 
that began during service or as a consequence of active 
service.

3.  The veteran has mild to moderate sensorineural hearing 
loss and tinnitus that did not begin during service or as a 
consequence of active service.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by service, nor is such a disability presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  A left ankle disability was not incurred in or aggravated 
by service, nor is such a disability presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2006).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2003 and April 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims of entitlement to 
service connection for various disabilities, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in July 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in August 2006.  A medical examination is not 
required under 38 C.F.R. § 3.159(c)(4) because the veteran's 
current treatment records are associated with the claims 
folder and the veteran has credibly testified that there is 
no medical evidence of ankle problems, hearing loss or of 
tinnitus prior to the date of those records to suggest that a 
disability was present prior thereto, including during 
service.  Additionally, the Board finds that it is not 
required to obtain records from the Social Security 
Administration (SSA) because its decision makes reference 
only to VA treatment records and current disability.  Thus, 
seeking SSA records would not produce "relevant records."  
See 38 U.S.C.A. § 5103A(b)(1).


It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  He provided credible 
testimony before the Board and has not identified any 
additional evidence to be obtained.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  Accordingly, the 
merits of the claims will be addressed.

The veteran asserts that he served approximately two years 
aboard the U.S.S. Essex and, during that time, was very 
active and was exposed to loud noises.  He testified before 
the Board that one of his assignments was as a "hot case 
man," a job that entailed catching the shell that came out 
of a five-inch .38 gun upon firing.  The veteran stated that 
he did not require treatment during service for ankle 
problems, hearing loss or tinnitus, that he did not need 
treatment for any such disabilities for approximately four 
decades following service, and that all of the disabilities 
were diagnosed in 2003.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

The mere fact of an in-service injury is not enough to show 
entitlement to service connection; there must be evidence of 
a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Degenerative joint disease is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from service in December 1963, the evidence must show that 
degenerative joint disease manifest to a degree of ten 
percent by December 1964 in order for service connection to 
be granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

Ankle Disabilities

Consistent with the veteran's testimony, his service medical 
records do not reflect any complaints of or treatment for 
ankle problems.  The first finding of an ankle disability is 
dated in 2003 when the veteran presented for treatment at a 
VA medical facility with complaints of pain in both ankles.  
He related that he had been a salesman for many years and had 
to stand at work; he also advised the treating physician that 
he had sprained his ankles during service.  The veteran was 
found to have degenerative joint disease of the ankles, but 
the examiner did not relate the current disability to sprains 
that may have occurred forty years prior to treatment.

The veteran asserts that although he did not require 
treatment for ankle problems during service, he believes that 
his current problems must have begun then because his 
lifestyle aboard an aircraft carrier required him to jump 
down stairs and be very active.  He contends that he did not 
endure any injuries to his ankles after service and, because 
he does not have arthritis in any other joints, the arthritis 
in the ankles must be a result of activities performed during 
service.  The veteran does not, however, provide any medical 
evidence to support his theory.

The Board appreciates the veteran's arguments and his candor 
in advising VA that he did not experience an injury to either 
ankle during service that was so severe as to require 
treatment.  The evidence, however, does not show that he was 
injured during service, had some type of symptomatology for 
four decades, and now has a degenerative disease as a result 
thereof.  The veteran's statements are the only evidence in 
support of his claim and they cannot, standing on their own, 
establish a relationship between an event or events that are 
not documented from the 1960's and a diagnosis that was 
rendered in 2003.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  Therefore, service connection for ankle 
disabilities must be denied on a direct and on a presumptive 
basis as there is no evidence of disability during service, 
within one year of discharge from service, or of a disability 
that is medically related to an injury sustained during 
service.

Hearing Loss and Tinnitus

Consistent with the veteran's testimony, his service medical 
records do not show complaints of or treatment for hearing 
problems or tinnitus.  The first evidence of hearing loss is 
dated in 2003.  VA treatment records show that the veteran 
has mild to moderate sensorineural hearing loss and that 
hearing aids were recommended in February 2003.

The veteran credibly testified that he did not notice that he 
had ringing in his ears for many years, but that in hindsight 
he figures that it has been present since service.  He also 
stated that he believes he first noticed having a hard time 
hearing in approximately 1991.  The veteran first sought 
treatment in 2003, but testified before the Board that he did 
not follow the recommendation to get hearing aids and does 
not want any such device.

In reviewing the evidence as a whole, the Board finds that 
the record clearly shows that the veteran served aboard the 
U.S.S. Essex from November 1961 to June 1963, and there is no 
doubt that life aboard a carrier is loud.  Military histories 
reveal that the Essex was a flagship off the shore of Cuba 
during the Cuban Missile Crisis in 1962 so as to expect the 
veteran to have been exposed to loud artillery.  The fact 
remains, however, that the veteran had forty years of 
experiences since his discharge from service and yet no 
complaints of hearing loss or tinnitus.  The Board 
acknowledges that the veteran avers that he noticed some 
level of hearing loss in the 1990's and that, in hindsight, 
his tinnitus was present since service, but there is no 
objective medical evidence to support the assertion that 
disabilities that first required assessment in 2003 actually 
began in 1963.  Therefore, absent medical evidence showing 
that hearing loss and tinnitus began as a result of active 
service, the claims must be denied.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The veteran asserts that he entered service with a history of 
depression and was advised not to mention it on his entrance 
examination.  He points to the July 1960 Report of Medical 
History that contains no marking in the box for depression or 
excessive worry as evidence of his advising the examiner of 
his history.  Thus, he contends that his preexisting 
depression was aggravated by experiences during the Cuban 
Missile Crisis.  Alternatively, the veteran contends that he 
developed post-traumatic stress disorder as a result of 
experiences during the Cuban Missile Crisis as well as during 
a severe storm on the open sea when the mast of the U.S.S. 
Essex was broken.

The evidence of record reveals that the veteran is treated 
for a bipolar disorder and has described symptoms of post-
traumatic stress disorder.  VA treatment records associated 
with the claims folder are dated through October 2003.  The 
veteran testified in August 2006, however, that he was 
diagnosed as having post-traumatic stress disorder and was 
given medication for that disability.  Therefore, in an 
effort to determine if the veteran does, in fact, have a 
current diagnosis of post-traumatic stress disorder, this 
claim must be remanded to obtain treatment records from 
October 2003 forward.

The Board notes that military histories clearly show that the 
U.S.S. Essex played a significant role in the Cuban Missile 
Crisis.  Therefore, upon remand, the veteran's alleged 
stressors should be corroborated if treatment records contain 
a diagnosis of post-traumatic stress disorder.  Additionally, 
upon corroboration of the alleged stressors, a VA examination 
should be provided pursuant to 38 C.F.R. § 3.159(c)(4).

As for the veteran's claim that he had a pre-existing 
psychiatric disability that was aggravated during service, 
the veteran must be requested to submit additional evidence 
with respect to the pre-existing disorder.  He alludes to his 
taking "a pill" prior to service, but does not indicate 
what that might be.  Thus, this claim must be further 
developed and addressed in the first instance by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran submit 
evidence of medical treatment prior to 
service and/or a more complete statement 
regarding the diagnosis of a psychiatric 
disability prior to service.

2.  Obtain mental health treatment 
records dated from October 2003 forward 
and associate them with the claims 
folder.


3.  If current treatment records include 
a diagnosis of post-traumatic stress 
disorder, perform all necessary 
development to corroborate the veteran's 
alleged in-service stressors including 
the breaking of the mast of the U.S.S. 
Essex in 1962.  If stressors cannot be 
verified, include a complete statement of 
all efforts made in the claims folder and 
advise the veteran and his 
representative.

4.  Following the completion of all 
requested development, if a stressor has 
been verified, schedule the veteran for a 
psychiatric examination to determine the 
nature and severity of all current 
complaints.  The examiner should be 
provided the veteran's claims folder and 
specifically advised of any psychiatric 
disabilities determined to have pre-
existed active service as well as any 
corroborated in-service stressors, 
including participation in the Cuban 
Missile Crisis.  The examiner should 
perform necessary testing and render all 
appropriate diagnoses.  For each Axis I 
diagnosis rendered, the examiner should 
state whether the disability is at least 
as likely as not related to active 
service.  

If post-traumatic stress disorder is 
diagnosed, the examiner should state 
whether it began as a result of a 
corroborated in-service stressor.

If a disability that is found to have 
pre-existed service is diagnosed, the 
examiner should state whether that 
disability increased in severity beyond 
the natural progression of the disability 
during service or as a consequence of 
service.

All opinions rendered must be supported 
by complete rationale.

5.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  The claim of aggravation of a 
pre-existing disability must be addressed 
in addition to the claim of entitlement 
to service connection for post-traumatic 
stress disorder.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


